TYSON, J.
The ultimate and prime object of the bill is the foreclosure of the mortgage executed by Peters, which it is alleged belongs to the complainant. To accomplish this end, the bill seeks a correction of the description of the lands conveyed by the mortgage so as to conform to the intention of the parties.
It is made to appear that one Levy, the owner of the land sought to be subjected, executed a mortgage upon this land to one Marx. Subsequently Levy sold the land to Peters upon a credit, he paying a part of the purchase money and going into possession, but getting no deed. Peters upon learning of the mortgage held by *312Marx, which was upon record at the time of his purchase, executed to him the mortgage which; the complainant claims to own and seeks to reform and foreclose.
It is alleged that the description of the land in this mortgage was erroneous and that it was the intention and purpose of Peters and Marx to convey the same lands that were described in the mortgage of Levy to Marx.
All the grounds of the demurrer interposed to the bill were met by the amendment of it except those based upon the objection, that it is multifarious. It was this ground of demurrer that the chancellor sustained, and to review his decree in so holding, this appeal is prosecuted.
The bill is not multifarious, and the demurrer should have been overruled. — Alexander v. Rhea, 50 Ala. 450; McGehee v. Lehman, Durr & Co., 65 Ala. 316; Hudson v. Morris, 110 Ala. 106.
It is o'f no consequence how diverse and independent may be the claims and attitudes of the respondents with respect to each other, if the object of the bill is single, ■as to enforce a lien and such will be the effect of granting the relief prayed. So long as the enforcement of the mortgage lien is kept in view and sought, the bill is not multifarious. — Christian & Craft Grocery Co. v. Kling, 121 Ala. 292.
Reversed and remanded.